Citation Nr: 0311148	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-32 144	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted a timely appeal of a 
February 1994 RO rating decision which denied service 
connection for joint pains due to an undiagnosed illness and 
of a November 1995 RO rating decision which denied service 
connection for headaches due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain claimed 
as an undiagnosed illness.

3.  Entitlement to service connection for headaches claimed 
as an undiagnosed illness.

4.  Entitlement to service connection for fatigue claimed as 
an undiagnosed illness.

5.  Entitlement to service connection for a skin condition 
claimed as an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to May 1992, including service in Southwest Asia from January 
1991 to July 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1994 
rating decision by the RO which denied service connection for 
joint pain and for a skin condition as secondary to exposure 
while in Southwest Asia.  The appeal also arises from a 
November 1995 rating decision which denied service connection 
for headaches and fatigue due to an undiagnosed illness and 
which also denied service connection for leishmaniasis and 
for a tooth condition.

In July 1994, the veteran appears to be raising an informal 
claim of service connection for Major depression.  The Board 
observes that the RO has adjudicated a claim of service 
connection for PTSD in September 1997; however, a claim for a 
psychiatric disorder other than PTSD has not been developed 
or adjudicated for appellate review.  Consequently, this 
issue is not a part of the current appeal and it is referred 
to the RO for appropriate action.

As noted in the Board's January 2000 decision, in January 
1997, the RO granted service connection for dental treatment.  
Thus, the claim of service connection for an injury to the 
tooth is no longer on appeal.  In January 2000, the Board 
denied the claim of service connection for leishmaniasis.  
Consequently, that issue is no longer before the Board.  

The Board, in its January 2000 decision, recharacterized two 
of the issues on appeal from a merit based claim of service 
connection to whether new and material evidence had been 
submitted to reopen the claims of service connection for a 
skin condition and for joint pains as due to an undiagnosed 
illness.  The Board reopened the claim of service connection 
for a skin condition, remanding that claim, as well as the 
claim of service connection for fatigue to the RO for further 
development.  In that decision, the Board also raised a 
question as to whether the veteran had submitted a timely 
appeal with respect to the claim of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for joint pain due to an undiagnosed illness and 
also with respect to the claim of service connection for 
headaches due to an undiagnosed illness.  The Board, in its 
remand section, instructed the RO to address this matter.

Based on reasons which will be discussed below, the Board 
determines that there was no prior final unappealed decision 
with respect to the claim of service connection for joint 
pain due to an undiagnosed illness.  Therefore, the issue on 
appeal, as listed on the cover page of this decision, is 
entitlement to service connection for joint pain due to an 
undiagnosed illness.

The Board finds that the veteran has submitted timely appeals 
pertaining to his claims of service connection for headaches 
and joint pain as secondary to undiagnosed illnesses.  The 
rationale for such findings will be discussed below.  The 
claims of service connection for a skin condition, fatigue, 
headaches, and joints pains, as secondary to an undiagnosed 
illness will be discussed in the remand section which follows 
the decision below.




FINDINGS OF FACT


1.  The veteran has submitted a timely notice of disagreement 
and substantive appeal of the February 1994 rating decision 
which denied a claim of service connection for joint pains 
due to an undiagnosed illness.

2.  The veteran has submitted a timely notice of disagreement 
and substantive appeal of the November 1995 rating decision 
which denied a claim of service connection for headaches due 
to an undiagnosed illness.


CONCLUSIONS OF LAWS

The claim of service connection for joint pains due to an 
undiagnosed illness has been timely appealed.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

The claim of service connection for headaches due to an 
undiagnosed illness has been timely appealed.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law and its implementing regulations were enacted.  The 
new law and regulations essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

While it is not clear whether the veteran received notice of 
the evidence needed to demonstrate that he filed timely 
appeals of his claims of service connection for joint pain 
and for headaches as secondary to an undiagnosed illness, the 
veteran is not prejudice in the instant case since the Board 
finds that he has in fact submitted timely appeals.  The 
rationale for the Board's findings is outlined below.  In 
light of the Board's favorable finding, there is no risk of 
prejudice to the veteran and an adjudication of this 
procedural matter is proper.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Whether the veteran has submitted timely appeals with 
respect to February 1994 and November 1995 rating decisions 
which denied claims of service connection for headaches and 
for joints pains due to an undiagnosed illness

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  Moreover, if a supplemental 
statement of the case (SSOC) covers issues that were not 
included in the prior SOC, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The claims folder reveals that by a February 1994 rating 
decision, the RO denied claims of service connection for 
joint pain as secondary to exposure while in Southwest Asia.  
The veteran was notified of the adverse determination that 
same month.  He submitted a notice of disagreement in 
February 1994 and he was not issued a Statement of the Case 
until April 1996.  He filed a VA Form 9 (substantive appeal) 
in May 1996 (within 60 days of the mailing of the Statement 
of the Case).  Given the foregoing, the veteran has submitted 
a timely appeal of the February 1994 rating decision which 
denied the claims of service connection for joint pain as 
secondary to exposure while in Southwest Asia.  The Board 
observes that it was initially determined that the February 
1994 decision was final as the veteran did not submit an 
appeal of the adverse determination which denied service 
connection for joint pain due to an undiagnosed illness.  The 
record clearly shows that the veteran has in fact submitted a 
timely appeal.  Therefore, an adjudication of the claim of 
service connection for joint pain on the merits is 
appropriate.

In a November 1995 decision, the RO denied claims of service 
for fatigue and headaches due to an undiagnosed illness.  The 
veteran submitted a notice of disagreement in December 1995 
with respect to these issues and he continued to express his 
disagreement in a March 1996 statement.  The RO, in March 
1996, however, issued the veteran a statement of the case 
with respect to the issue of service connection for fatigue, 
but failed to address the claim of service connection for 
headaches.  During a May 1996 RO hearing, the hearing officer 
noted that the veteran needed a statement of the case with 
respect to his claim of service connection for headaches and 
proceeded to take hearing testimony with respect to that 
issue.  In May 1996, the veteran submitted a substantive 
appeal with respect to the November 1995 rating decision, 
which denied service connection for fatigue and headaches due 
to an undiagnosed illness.  While a statement of the case 
with respect to the claim of service connection for headaches 
was never sent to the veteran, he was issued a supplemental 
statement of the case dated in July 1997, addressing the 
claim of service connection for headaches as due to an 
undiagnosed illness.  38 C.F.R. § 20.302 provides, in 
pertinent part, that if a supplemental statement of the case 
covers issues that were not included in the original 
statement of the case, a substantive appeal must be filed 
with respect to those issues within 60 days in order to 
perfect an appeal with respect to the additional issues.  In 
the instant case, the veteran submitted a substantive appeal 
in May 1996 with respect to the issue of service connection 
for headaches.  The Board finds that once the veteran was 
mailed the July 1997 supplemental statement of the case, the 
RO cured its procedural defect as it pertains to the appeal 
of the denial of service connection for headaches.  In this 
regard, the Board observes that all elements for a perfected 
appeal with respect to the claim of service connection for 
headaches are of record.  Of record is a timely notice of 
disagreement, a supplemental statement of the case (serving 
as a statement of the case) and a timely substantive appeal 
(received within one year of the November 30, 1995 notice of 
the November 1995 rating decision).  In light of the 
foregoing, the veteran has perfected an appeal of the denial 
of his claim of service connection for headaches due to an 
undiagnosed illness.  See Archbold v. Brown, 9 Vet. App. 124, 
132 (1996).

In sum, the Board finds that the veteran has submitted timely 
appeals of the denial of his claims of service connection for 
headaches and joint pain as secondary to an undiagnosed 
illness.  The Board, therefore, has jurisdiction over these 
issues.


ORDER

The claim of service connection for joint pains due to an 
undiagnosed illness has been timely appealed.  

The claim of service connection for headaches due to an 
undiagnosed illness has been timely appealed.  




REMAND

In a February 1994 rating decision, the RO denied claims of 
service connection for hearing loss, a right arm condition, a 
back condition, a left shoulder condition, tinnitus, and 
otitis media.  In March 1994, he submitted a Notice of 
Disagreement with the adverse determination.  The RO has not 
issued a statement of the case or supplemental statement of 
the case which addresses these issues and the Board finds 
that a remand for this action is necessary.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

In March 1994, the veteran raised a claim of service 
connection for chronic fatigue syndrome.  This issue has not 
been adjudicated by the RO and is inextricably intertwined 
with the claim of service connection for fatigue due to an 
undiagnosed illness.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

In a January 2000 remand, the Board outlined several 
development instructions pertaining to the claim of service 
connection for a skin condition and for fatigue as due to an 
undiagnosed illness.  This requested development was not 
accomplished as the RO used the incorrect mailing address 
with respect to receiving notice of scheduled VA examinations 
and with respect to a letter outlining the type of evidence 
needed to substantiate the claims.  The RO and the veteran 
are advised that the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In light of the foregoing, the claim must also be 
remanded for compliance with the instructions listed in the 
January 2000 Board remand.  The RO, in this regard, must mail 
development notices to the veteran's correct address (i.e., 
the last address of record)

With respect to the remaining issues, service connection for 
joint pain and for headaches due to an undiagnosed illness, 
the Board finds that further development of the evidence is 
necessary.  The medical evidence indicates that the veteran 
has muscle contraction headaches which is secondary to 
stress, headaches of unclear etiology, headaches due to 
taking prescribed medication, headaches with a vascular 
component, low pressure headaches.  In October 1996, a VA 
examiner stated that the veteran's headaches appeared to be 
muscle contraction in etiology and that the muscle 
contraction headaches were associated with Persian Gulf 
Syndrome.  The Board does not understand the VA examiner's 
use of the term Persian Gulf syndrome.  Additionally, there 
is no indication that the examiner has reviewed the claims 
file, as he failed to comment on the various notations in the 
record regarding the veteran's headaches.  The evidence as it 
stands now is not clear as to whether the veteran's headaches 
are due to a known diagnosis or whether it is due to an 
undiagnosed illness.  Therefore, the veteran should be 
scheduled for a VA examination to include an opinion as to 
whether the veteran has an undiagnosed illness which is 
manifested by headaches.  

Turning to the claim of service connection for joint pain, 
the record reveals that the veteran complains of pain in 
multiple joints.  He was diagnosed as having no well defined 
rheumatology disease and it was felt that his multiplicity of 
symptoms were suggestive of somatization of underlying 
psychological problems, polyarthralgia.  The evidence overall 
fails to address whether the veteran's multiple joint 
complaints represents an undiagnosed illness.  The veteran 
should be scheduled for a VA examination to include an 
opinion.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Chapter 5.17.  
Specifically, the veteran should be asked 
to submit postservice medical and 
nonmedical indications of such 
manifestations that can be independently 
observed or verified.  The nonmedical 
evidence may include, but is not limited 
to, proof of time lost from work and 
evidence affirming changes in the 
veteran's appearance, physical abilities, 
and mental or emotional attitude.  A copy 
of this letter, which should be forwarded 
to the veteran's last known address, 
should be associated with the claims 
file.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who have treated him for joint pain, 
headaches, fatigue and a skin condition 
since October 1996.  After securing the 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.  

3.  The RO should contact the veteran and 
request that he submit a list of the 
symptoms associated with his joint pain, 
headaches, fatigue and skin complaints.

4.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claim of 
service connection for skin symptoms, 
fatigue, joint pains and headaches, as 
chronic disabilities resulting from an 
undiagnosed illness.  The RO should 
provide the examiners a list of the 
symptoms that the veteran is claiming are 
manifestations of an undiagnosed illness. 
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.

(a).  Each examiner should note and 
detail the veteran's reported symptoms 
relevant to the appropriate specialty.

(b).  Each examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c).  Skin examination:  The examiner 
should determine whether the veteran has 
objective evidence of a skin disability.  
If so, the examiner should state whether 
the veteran's skin complaints are 
attributable to a diagnosed disability.  
If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from service during 
the Gulf War.

(d).  Fatigue examination:  The examiner 
should specifically determine whether 
there are objective indications of 
fatigue.  The examiner should also 
determine if the veteran has chronic 
fatigue syndrome.  In this regard, the 
examiner should state whether the veteran 
has debilitating fatigue severe enough to 
reduce daily activity to less than 50 
percent of the usual level for a least 6 
months.  The examiner should exclude by 
history, physical examination and 
laboratory tests all clinical conditions 
that may produce similar symptoms.  The 
examiner should state whether the veteran 
had an acute onset of the condition, a 
low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness or fatigue 
lasting 24 hours or longer after 
exercise.  If the veteran is determined 
to have chronic fatigue syndrome, the 
examiner should state whether such 
disorder is medically explained.  If the 
veteran's fatigue symptoms cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from service during 
the Gulf War.

(e)  Headache Examination:  The examiner 
should state whether the veteran has 
headaches which represent a chronic 
disability?  If so, are his headaches 
associated with a known clinical 
diagnosis?  If headaches are associated 
with a known clinical diagnosis, the 
examiner should state what that diagnosis 
is?  

(f)  Joint Pain Examination:  The 
examiner should determine whether there 
are objective signs of joint disease or 
other non- medical indicators that are 
capable of independent verification to 
account for the veteran's complaints of 
joint pain.  If there are objective signs 
or nonmedical indicators of such joint 
disease, the examiner should, if 
possible, establish a diagnosis for the 
signs that are present.  (Each affected 
joint should be addressed.)  If a 
diagnosis cannot be established, this 
should be stated.  If there is a 
diagnosis which cannot be medically 
explained this should also be reported.  
The examiner should note whether the 
veteran suffers from a chronic disability 
of a joint or joints resulting from an 
undiagnosed illness.  (Again, each 
affected joint should be discussed.)  The 
examiner should render an opinion as to 
whether arthralgia is a description of 
joint pain symptoms or whether it is an 
actual diagnosis of a joint disease.

(g).  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.

5.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate and address 
all questions raised in this remand.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  The RO should issue the veteran and 
his representative a statement of the 
case on the issues of service connection 
for hearing loss, a right arm condition, 
a back condition, a left shoulder 
condition, tinnitus, and otitis media.  
The veteran should be given the 
opportunity to thereafter perfect an 
appeal on these issues by filing a timely 
substantive appeal.  These claims for 
service connection will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims of service connection 
for joint pain, headaches, fatigue and a 
skin condition due to an undiagnosed 
illness.  If any claim remains denied, he 
and his representative (if any) should be 
furnished a supplemental statement of the 
case and should be given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



